Mates, J.,
delivered tbe opinion of tbe court.
Under tbe facts disclosed by tbe record, tbe railroad company is liable for compensatory damages only. There is nothing in this record which would warrant the imposition of punitive damages. There was no conduct of any of the officers or employees which evinced any wantonness or willful disregard of the rights of tbe deceased, nor was there any bad faith on tbe part of tbe company, but a breach of contract pure and simple. Tbe suit was for $15,000, and tbe jury awarded $7,500. It is shown that Archibald O. Roane was detained about thirty-six hours. In no view of tbis case can tbe judgment be sustained for tbe amount awarded. Archibald C. Roane was in such phys' ical condition as entitled him to tbe greatest care and consideration on tbe part of tbe company, when it suffered him to be wrongfully put off tbe train. Under bis contract of passage, tbe law gave him the right to full protection, and tbe company should not have allowed him to be put off tbe train; but, under tbe facts, compensation is tbe measure of the' recoverable amount. Such being in law tbe measure of bis recovery, tbe awarding of $7,500 by tbe jury is grossly excessive. It would be a species of grossest injustice to tbe railroad company to allow tbis judgment to stand for tbis amount. Under tbe facts shown by this record, bad tbe party suffering tbe damage complained of been in good health and full vigor, we would reduce tbe judgment to nominal damage; but in view of tbe enfeebled condition of tbe deceased, then being in tbe last stages of consumption, easily exhausted, and almost too weak to stand, not being *18able because of tkis -condition to speak above a whisper, we feel bound to take into' consideration these facts in measuring the liability of the company for their breach of duty towards this passenger. It is our opinion that no judgment should be allowed to stand for more than $2,500, and we fix this as the amount of recovery. If the judgment shall be remitted here to this amount, it may be affirmed; if this shall not be done, it is reversed and the cause remanded; but in any event the cost of this appeal must be taxed against the appellee.

Remittitur entered, and affirmed.